  Case 2:21-cv-03326-BMC Document 17 Filed 07/30/21 Page 1 of 3 PageID #: 47




 July 30, 2021                                                                       Robert W Berbenich
                                                                                     212.915.5370 (direct)
                                                                                    516.401.3917 (mobile)
                                                                        Robert.Berbenich@wilsonelser.com




United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
Attn: Judge Brian M. Cogan


 Re:           Lynda Cutbill v. Cold Spring Harbor Central School
               Central School District, et al.
               Docket No: 21 Civ. 3326


Dear Judge Cogan:

Our office represents defendants Cold Spring Harbor Central School District and Cold Spring
Harbor Central School District Board of Education in this matter. We write to request re-
designation of this matter as a “Long Island case” and reassignment and transfer to the Central
Islip Court pursuant to EDNY Local Rule §§ 50.1 and 50.2, and CPLR § 504(2).

Plaintiff Lynda Cutbill alleges in their complaint they were sexually abused by William Kail, a
teacher at Cold Spring Harbor High School, and only names Cold Spring Harbor Central School
District and Cold Spring Harbor Central School District Board of Education in the lawsuit. Cold
Spring Harbor School District is located in Cold Spring Harbor, Suffolk County, New York, and
the substantial part of the events or omissions that allegedly gave rise to the claims occurred on
school grounds and during school related extra-curricular activities.

Pursuant to EDNY Local Rule § 50.1(d)(2), “A civil case shall be designated a Long Island Case
if:

        (a) the case has been removed to this Court from a New York State court located in Nassau
        or Suffolk County, or

        (b) in any other case,




257166103v.1
    Case 2:21-cv-03326-BMC Document 17 Filed 07/30/21 Page 2 of 3 PageID #: 48
                                                                                                            -2-


                  (i) a substantial part of the events or omissions giving rise to the claim or claims
                  occurred in Nassau or Suffolk County, or

                  (ii) a substantial part of the events or omissions giving rise to the claim or claims
                  did not occur in the Eastern District of New York and the defendant (or a majority
                  of the defendants if there is more than one) resides in Nassau or Suffolk County or,
                  in an interpleader action, the claimant (or a majority of the claimants if there is
                  more than one) resides in Nassau or Suffolk County.

In Hill v. DLJ Mortg, this Court stated “[i]t is clear that this case should have been assigned to the
courthouse in Central Islip. Local Rule 50.1(d)(2)(b)(i) states that a civil case shall be designated
a ‘Long Island case’ if ‘a substantial part of the events or omissions giving rise to the claim or
claims occurred in Nassau or Suffolk County[.]’ Here, plaintiff resides in Nassau County, and
there is no question that the events at issue all occurred there.” Hill v. DLJ Mortg. Capital, Inc.,
2016 U.S. Dist. LEXIS 66423.

Further, pursuant to New York’s CPLR § 504(2), a school district can only be sued in the county
in which the school district is situated.

         504. Actions against counties, cities, towns, villages, school districts and district
         corporations. Notwithstanding the provisions of any charter heretofore granted by the
         state and subject to the provisions of subdivision (b) of section 506, the place of trial of
         all actions against counties, cities, towns, villages, school districts and district corporations
         or any of their officers, boards or departments shall be, for:

                  1. a county, in such county;

                  2. a city, except the city of New York, town, village, school district or district
                  corporation, in the county in which such city, town, village, school district or
                  district corporation is situated, or if such school district or district corporation is
                  situated in more than one county, in either county;

This case is akin to Hill and even more so warrants transfer to Central Islip based on New York
State’s venue statute, which states Cold Spring Harbor Central School District can only be sued in
the county in which it is situated, Suffolk County. As such, defendants Cold Spring Harbor Central
School District and Cold Spring Harbor Central School District Board of Education object to this
case being designated a Brooklyn case and request this case be re-designated a Long Island case
and transferred to the Central Islip Court for reassignment.

Despite originally designating the case a Long Island case in their initial court filings, plaintiff
refuses to consent to transfer back to Central Islip based on New York CPLR venue statute and
the EDNY’s Local Rules. “Plaintiffs’ position is that we oppose any request to take the cases1
away from Judge Cogan who was assigned to this matter.”


1
 Plaintiff’s reference to “these cases” pertains to the within matter and the case of Sandler v. Cold Spring Harbor
Central School District, 21 Civ 3327. It is our understanding that plaintiff has characterized the Cutbill and Sandler
cases as being related matters. We respectfully disagree. While both assert claims against the defendants under New


257166103v.1
  Case 2:21-cv-03326-BMC Document 17 Filed 07/30/21 Page 3 of 3 PageID #: 49
                                                                                                               -3-


Thank you for your attention to the foregoing.



Best regards,

Wilson Elser Moskowitz Edelman & Dicker LLP




Robert W Berbenich




York’s Child Victim’s Act, the cases involve different alleged assailants, different plaintiffs and different allegations
of abuse. As such, we respectfully request that the Cutbill and Sandler cases not be considered related cases from the
Court’s perspective.



257166103v.1
